Citation Nr: 0119951	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound of the left mid-scapula, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who served on active duty from February 1943 to 
December 1945, died in October 1998.  The appellant is his 
widow.  This appeal comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama that denied entitlement to service 
connection for the cause of the veteran's death, and which 
also denied entitlement to an increased (compensable) rating 
for residuals of a shell fragment wound of the left mid-
scapula for accrued benefits purposes.  

In May 1998, the Board remanded the increased rating issue 
for a VA examination of the veteran's shoulder.  The veteran 
died while the case was in Remand status and the appellant 
has continued the appeal on an accrued benefits basis.

In the VA Form 9 filed by the appellant in September 1999, 
she indicated she wanted have a Travel Board hearing.  
Subsequently, the appellant, in an April 2001 letter, 
withdrew her request for a Travel Board hearing.  Under these 
circumstances, the Board considers the request for a Travel 
Board hearing to be withdrawn by the appellant.  See 
38 C.F.R. § 20.704(e).


REMAND

As previously noted, in July 1999, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The basis for the denial 
of the cause of death claim was that the claim was not well 
grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In particular, there is now a duty to notify a claimant of 
information or lay or medical evidence necessary to 
substantiate a claim and to indicate what portion of the 
information or evidence is to be provided by the claimant and 
what part the Secretary will attempt to obtain.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103(a) (West Supp. 
2001)).  In this case, after the appellant submitted her 
application for benefits, the RO only informed her in the 
August 1999 Statement of the Case (SOC) that she would need 
to provide medical evidence to support her claim of a 
relationship between service-connected disabilities and the 
veteran's death.  Furthermore, the RO did not indicate 
whether the RO might provide her any assistance in obtaining 
such evidence, or what type of assistance might be provided.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the claims file reveals that the evidence of record 
contains no medical treatment records of the veteran dated 
after July 1996.  This means that no VA medical records 
generated in the two years before the veteran's death have 
been reviewed in connection with the increased rating claim.

The appellant stated, in her August 1999 Notice of 
Disagreement (NOD), that the veteran had been in the Tuskegee 
VA Medical Center for over a year and she asked the RO to get 
the associated medical records.  While the RO did request 
these medical records, it appears that only an outpatient 
medical record search was performed.

The August 1998 document issued in association with the 
action taken to cancel the VA examination scheduled for the 
veteran indicates that the veteran had been hospitalized for 
an extended stay at the Tuskegee VA Medical Center beginning 
in October 1997.  In March 1998, the veteran was transferred 
to the Tuskegee VA Nursing Home unit.  The death certificate 
of the veteran states that he died in a VA medical facility.  
None of the associated VA inpatient treatment records, VA 
nursing home records or VA terminal hospital records are 
currently in evidence.  The RO must obtain these records and 
associate them with the claims file.

If any development efforts are unsuccessful, the RO should 
notify the claimant of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claims.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A(b) (West Supp. 
2001)).

If, after completing such development as is possible, a 
medical opinion is required to decide either claim, the RO 
should arrange for review of the claims file by an 
appropriate VA medical specialist in order to determine 
whether it is as likely as not that any disorder of service 
origin caused or contributed substantially or materially to 
cause the veteran's death and/or to determine the severity of 
the veteran's service-connected left shoulder disability.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A(d) (West Supp. 2001)).

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the appellant of 
the information and evidence needed to 
substantiate her claim and of what part of 
such evidence the Secretary will attempt 
to obtain on her behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (codified at 38 U.S.C. 
§ 5103(a)). 

2.  The RO must request all pertinent 
private treatment records for which the 
appellant provides releases, and associate 
with the claims file all VA treatment 
records of which she provides adequate 
identifying information.  In particular, 
the RO must obtain the veteran's inpatient 
VA hospital records dated from October 
1997 onward, VA nursing home unit records 
dated from March 1998 onward and his 
terminal VA hospital records.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, the RO 
should undertake appropriate notification 
action.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)).

3.  The RO should review the claims file 
and ensure that no other notification or 
development action in addition to that 
directed above is required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  Thereafter, the RO should review the 
claims file.  If medical opinion is 
necessary to decide either claim, the RO 
should arrange for review of the claims 
file by an appropriate VA medical 
specialist in order to determine whether 
it is as likely as not that any disorder 
of service origin caused or contributed 
substantially or materially to cause the 
veteran's death and/or to determine the 
severity of the veteran's service-
connected left shoulder disability.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A(d)).

5.  The RO should then readjudicate this 
claim.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


